Citation Nr: 0840993	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for non-
service connected pension benefits.  In July 2004 the RO 
issued another decision, which continued the denial of 
benefits, and provided a notice of this decision in August 
2004.  The veteran timely filed a Notice of Disagreement 
(NOD) in September 2004, and subsequently, in November 2005 
the RO provided a Statement of the Case (SOC).  The veteran 
timely filed a substantive appeal that same month, and the RO 
issued a Supplemental Statement of the Case (SSOC) in July 
2006.

The veteran did not request a Board hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2008); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for application 
in pension cases.  See Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in 
these cases are to the combined effect that VA has a duty to 
insure: that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability tests, a determination must then 
be made whether there is entitlement to non service-connected 
disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 2002) and 38 C.F.R. §§ 3.321(b)(2) 
(2008), 4.17 and mandates that where it is shown that the 
appellant's disabilities meet the percentage requirements of 
38 C.F.R. § 4.16, and it is shown that they are permanent in 
nature, a determination should be made whether such 
disabilities render him or her incapable of substantially 
gainful employment.  If so, the veteran again meets the 
requirements of the law for the benefit at issue.  To meet 
the percentage requirements of 38 C.F.R. § 4.16, the veteran 
must suffer from one disability ratable at 60 percent or 
more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

If the veteran does not meet either the "average person" or 
the "unemployability" tests, a determination is required as 
to whether the veteran should be granted entitlement to 
nonservice-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.  

The Board has carefully reviewed the veteran's claim of 
entitlement to nonservice-connected pension benefits, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  38 C.F.R. § 19.9 (2008).

First, as pointed out by the veteran's accredited 
representative in his September 2006 Brief, the May 2006 VA 
examiner (Dr. David N. Toth) who conducted a General Medical 
Examination did not address or answer the question of whether 
the veteran's disabilities precluded substantially gainful 
employment.  See September 2006 Brief at 2.  Instead, the 
physician stated that "apparently I am to consider this 
patient for a General Medical exam.  I am not sure why, 
because there is nothing in a General Medical exam that 
would, I think, relate to the questions raised by his appeal.  
He feels that his back pain deserves a higher rating than it 
has received; that is not determined with a General Medical 
exam."  Dr. Toth also observed that the veteran "is also 
scheduled to receive a spine exam by an orthopedic provider 
and I would defer to the findings in that exam and to the 
evaluation of a rating official, not to a general medical 
examiner for answers to the questions of employability and 
rating such patient as totally disabled or unemployable, 
according to current VA regulations and applicable law."  In 
addition, while the veteran did undergo an extensive VA 
Orthopedic Examination (also in May 2006) by Charles D. 
Gauthier, this examiner did not offer an opinion as to the 
veteran's employability.  

The Board further notes that, in his September 2004 NOD, the 
veteran, through his accredited representative, endorsed 
having chronic severe headaches as well as problems with 
anxiety and depression, which he stated have contributed to 
his inability to be employed.  While he has presented no 
medical records to support this contention, he indicated to a 
May 2004 VA examiner that he has not sought medical care in 
the past due to financial concerns.  

In view of the foregoing, the Board finds that the AMC/RO 
must obtain an Addendum from Charles D. Gauthier to ascertain 
the severity of the veteran's disabilities has on his 
capacity for employment.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).  Further, there is a duty to afford 
the veteran with a neuropsychiatric examination to determine 
the nature of any existing psychiatric and/or headache 
disorder, and the impact of any such disorder or disorders on 
the veteran's ability to be employed.  Id.    

The AMC/RO should also determine if a VA social and 
industrial survey 
Is warranted to ascertain the impact of the veteran's 
disabilities on his unemployability.

Additionally, although the veteran, in his June 2004 VA Form 
21-527 (Income-Net Worth and Employment Statement), indicated 
that he was not in receipt of Social Security Administration 
(SSA) benefits, his accredited representative has suggested 
otherwise in a subsequent November 2008 statement.  See 
Appellant's November 2008 Brief at 2.  As such, the Board 
determines that the AMC/RO must attempt to acquire any such 
SSA records.  See 38 U.S.C.A. § 5103A (setting forth 
provisions relating to VA's duty to assist claimants).  While 
SSA records are not controlling for VA determinations, they 
are relevant to the employability question at hand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991). 

Finally, a review of the claims file reveals that the 
veteran's service records, to include those that would verify 
his period of active service, such as a DD-214, have not been 
associated with the claims file.  The AMC/RO should secure 
such records.  See 38 U.S.C.A. § 1521(a), (j) (outlining 
qualifying service requirements for non-service connected 
pension benefits). 

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for permanent and total 
disability benefits  for pension 
purposes; (b) inform the claimant about 
the information and evidence that VA 
will seek to provide; and (c) inform 
the claimant about the information and 
evidence the claimant is expected to 
provide.  

2. The AMC/RO should verify the 
veteran's period or periods of active 
service and associate such verification 
of service, such as a DD-214 Form, with 
the claims file.

3. The AMC/RO should contact the Social 
Security Administration (SSA) for the 
purpose of obtaining a copy of any SSA 
decision regarding a claim or claims 
filed by the veteran and any records 
upon which it based its decision to 
award or deny benefits to the veteran.  
If the search for such records has 
negative results, the claims file must 
be properly documented as to the 
unavailability of these records.     

4. The AMC/RO must then must: request 
an Addendum from the May 2006 VA 
orthopedic examiner, Charles D. 
Gauthier, to offer an opinion as to the 
veteran's employability in light of his 
orthopedic disorders.

Following a review of the relevant 
evidence in the claims file, the 
clinician is requested to address the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran is unemployable as a 
result of his orthopedic disorders 
consistent with his education and 
employment backgrounds?

If the physician is unable to answer 
the above question without resort to 
speculation, he should note any 
adverse impact that the veteran's 
orthopedic disorders on his 
employability.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended claim of 
unemployability; less likely weighs 
against the claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.  

4.  Schedule the veteran for a 
neuropsychiatric examination to 
determine the nature and extent of any 
psychiatric or headache disorder that 
may be present and their impact on the 
veteran's employability.  The examiner 
should review the claims file and 
indicate as such in the examination 
report.  

Following a review of the relevant 
evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
requested to address the following 
question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran is unemployable as a 
result of his orthopedic disorders 
and any psychiatric or neurological 
disorders that may be present, 
consistent with his education and 
employment backgrounds.  

If the clinician is unable to answer 
the above question without resort to 
speculation, he should note any 
adverse impact that the veteran's 
disabilities has on his 
employability.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended claim of 
unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.  

5.  The AMC/RO must determine if a VA 
social and industrial survey is warranted 
to ascertain the impact of the veteran's 
disabilities has on his employability.

6. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




